Citation Nr: 0503612	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953, from September 1955 to March 1961, and from 
August 1964 to August 1967.  The veteran served in Thailand 
from November 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In November 2002, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When this case was last before the Board in September 2003, 
it was remanded for additional development.


REMAND

The veteran contends that he is entitled to service 
connection for a skin disability, to include as a result of 
exposure to herbicide exposure.  In this regard, the Board 
notes that the veteran's service personnel records show that 
he served in Thailand from November 1966 to July 1967.  There 
is no evidence of record indicating that the appropriate 
development was undertaken in order to determine whether the 
veteran was exposed to herbicides during this period of 
service in Thailand.  Furthermore, at the November 2002 
Travel Board hearing, the veteran stated that he traveled 
into Cambodia during his tour in Thailand as a heavy vehicle 
operator.  Service personnel records confirm the veteran's 
M.O.S. as a heavy vehicle operator but only state that he 
served in Thailand.  No development has been done in order to 
determine whether there is a record of the veteran's service 
in Cambodia as well.

In addition, the Board notes that the veteran was first 
diagnosed with porphyria cutanea tarda (PCT) at an October 
2001 VA medical visit.  Subsequently, he was diagnosed with 
PCT on several other occasions, including at a December 2001 
VA medical visit.  At that time the etiology of the PCT 
diagnosis was listed as unknown; however, it was also noted 
that there was some evidence linking PCT with Agent Orange 
exposure.  The veteran was again diagnosed with PCT in 
October 2003.  Although there is no diagnosis of PCT found in 
the report of the most recent February 2004 VA examination, 
the Board notes that the veteran has been so diagnosed 
previously.  Importantly, PCT is one of the diseases 
recognized by VA as being associated with exposure to certain 
herbicide agents, pursuant to 38 C.F.R. § 3.309 (2004).  

Moreover, the veteran's service medical records note that in 
January 1955 he was treated for generalized dermatitis.  
Post-service medical records show multiple diagnoses of 
dermatitis, rashes, and other skin problems.  However, there 
is no medical opinion of record addressing whether any of the 
veteran's currently diagnosed skin disorders are 
etiologically related to the dermatitis found in service.

Finally, the Board notes that in the September 2003 Board 
Remand, a VA examination was ordered.  It was requested that 
the examiner provide an opinion with respect to each 
diagnosed skin disability as to whether it is at least as 
likely as not that the disability is etiologically related to 
a disorder noted in the veteran's service medical records or 
otherwise etiologically related to the veteran's active 
service.  Unfortunately, the report of the subsequent 
February 2004 VA examination does not contain any such 
opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the September 2003 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should contact the veteran 
and request information regarding the 
dates of service and specific locations 
where he served in Cambodia.

2.  The RO should then undertake the 
appropriate development in order to 
determine whether there is any record 
that the veteran served in Cambodia.

3.  The RO should also contact the 
United States Center for Research of 
Unit Records in order to determine 
whether the veteran was exposed to 
herbicides while serving in Thailand 
from November 1966 to July 1967.  If 
there is a record that the veteran 
served in Cambodia, a request should 
also be made to determine if the 
veteran was exposed to herbicides while 
serving in Cambodia.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any chronic skin disorders of the 
veteran.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present skin disability as to whether it 
is at least as likely as not that the 
disability is etiologically related to 
the dermatitis found in service.  

If the veteran was exposed to 
herbicides in service, the examiner 
should also be requested to provide an 
opinion with respect to each chronic 
skin disorder of the veteran as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to such exposure. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5.  The RO should also undertake any other 
development it determines to be warranted.

6.  Then, the RO readjudicate the issue on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




